Citation Nr: 1715698	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-34 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was certified to the Board in December 2015, and the Statement of the Case (SOC) was issued in September 2015.  Since that time, additional evidence has been submitted by the Veteran and obtained by the VA.  The Veteran waived AOJ consideration of this evidence in his April 2017 appellate brief.  38 C.F.R. § 20.1304 (2016).  Additionally, a remand for issuance of a Supplemental Statement of the Case (SSOC) is not necessary in this case because the Veteran's claim for a TDIU is being granted effective on the date of his claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The schedular criteria for TDIU are met and the competent medical evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim for a TDIU herein constitutes a complete grant of the benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in connection with this claim. 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

The Veteran has generally contended that he is unable to maintain employment due to his service-connected disabilities.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2) (2015).  

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As of March 2017, the Veteran is service-connected for bilateral hearing loss evaluated as 70 percent disabling, post-traumatic stress disorder (PTSD) evaluated as 50 percent disabling, and tinnitus evaluated as 10 percent disabling.  His overall disability evaluation is 90 percent.  The Veteran is eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16 (a).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his PTSD, render him unable to secure and follow a substantially gainful occupation.  

The Veteran was service-connected for PTSD in August 2015.  The Veteran was formally diagnosed with PTSD following an August 2015 VA mental health evaluation.  The examiner noted the Veteran's depressed mood, chronic sleep impairment, disturbances of motivation, anxiety and memory loss. 

In October 2015, the Veteran submitted evidence from a treating VA physician indicating that he was seeking mental health treatment in an effort to manage his PTSD.  In pertinent part, the evidence stated:

[The Veteran] is an 89-year-old World War II veteran.  He has been attending our Mental Health Clinic since March 2015.  He has been diagnosed with Post-Traumatic Stress Disorder which resulted from combat warfare during WWII...[The Veteran] reports of having combat related nightmares, intrusive thoughts of the war, anxiety, insomnia, and agitation.  He has been compliant with [Mental Health] treatment.  We believe that his psychiatric condition is chronic and severe, [and] that he needs on going psychiatric care for [the] foreseeable future.  We also believe that due to his psychiatric condition, he cannot obtain or retain gainful employment.

In addition to the above cited letter, the Veteran submitted evidence of a mental health examination conducted in September 2016.  The examination indicated the Veteran exhibits impaired impulse control, such as unprovoked irritability with periods of violence, flattened affect, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Based on the August 2015 PTSD diagnosis, the October 2015 mental health treatment letter, and the September 2016 mental health evaluation conclusions, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from performing the physical and mental requirements of employment. 


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


